An act of Assembly passed in April, 1777, prescribes an oath of allegiance to be taken to the State by all persons living therein. Another *Page 69 
act, passed in November of the same year, established offices for receiving entries for claims of land in the several counties in the State, and declares "that it shall and may be lawful for any person, who is or hereafter may become a citizen of this State, and performs the requisites by this act required, to enter with the entry-taker of any county a claim for any vacant lands lying in such county; and, by the fourth section, "every person but a guardian for an orphan or a person absent     (139) in the military service, before he shall enter lands, shall take and subscribe the oath of allegiance and abjuration prescribed by the laws of the State"; which oath the entry-taker is to administer. It appears from complainant's own showing that at the time when the entry was made under which he claims he had not taken the oath of allegiance prescribed by law and which was indispensably necessary before he could make an entry. This he knew very well. He was fully sensible of his own incapacity when he applied to McKenny to caveat Duckworth's entry, and when he clothed him with power to do so successfully by conveying to him Killian's improvement, which he had before purchased.
I am of opinion that if he was not qualified to make entries and hold titles to land himself he could not do it by the agency of another person. The sound policy of the times forbade it. It was entirely against the spirit and meaning of the laws. It matters not that he has since taken the oath of allegiance; if his claim was originally invalid that circumstance will not make it good. He will not be allowed to take his chances and then side with the strongest. For these reasons the bill must be dismissed with costs.
(140)